Citation Nr: 1723505	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by neck stiffness.

3. Entitlement to service connection for a vasectomy.

4.  Entitlement to service connection for a chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, knees, and ankles.

5.  Entitlement to service connection for a chronic disability manifested by bilateral thigh, calf, and feet cramping.

6.  Entitlement to service connection for a thoracic spine disability claimed as a chronic disability manifested by popping, cracking, and swelling of the back.

7.  Entitlement to service connection for a pelvic disability claimed as a chronic disability manifested by popping, cracking, and swelling of the hips.

8.  Entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety.

9.  Entitlement to service connection for recurrent intra-abdominal cysts claimed as pelvic and abdominal masses and a sack of blood.

10.  Entitlement to service connection for prostatitis.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a cervical spine disability claimed as chronic disability manifested by neck stiffness. 

13.  Entitlement to a rating in excess of 10 percent for residuals of right epididymectomy with neurological impairment with chronic pain (right epididymectomy).

14.  Entitlement to a rating in excess of 10 percent for left epididymitis, status-post partial epididymectomy and spermatocelectomy with neurological impairment with chronic pain (left partial epididymectomy).

15.  Entitlement to a compensable rating for post-operative right inguinal hernia.

16.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force (USAF) from July 1971 to July 1991, to include service in the Republic of Vietnam from March 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In October 2014, the Veteran, via his representative, withdrew his personal hearing request.  In July 2015, the Board remanded the appeal for additional development.  The Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As to the claim of service connection for a chronic disability manifested by popping, cracking, and swelling of both shoulders, back, wrists, knees, ankles, and hips, given the diagnoses of thoracic spine and pelvic disabilities found in the record the Board had recharacterized this claim claims of service connection for thoracic and pelvic disabilities as well as a claim for a chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, knees, and ankles.

As to the claim of service connection for a chronic disability manifested by pelvic and abdominal masses and a sack of blood, given the diagnoses found in the record the Board had recharacterized this claim as a claim of service connection for recurrent intra-abdominal cysts.

The claims of service connection for a thoracic spine disability, a pelvic disability, an acquired psychiatric disorder to include depression and anxiety, recurrent intra-abdominal cysts, prostatitis, hypertension, and a cervical spine disability as well as the claims for increased ratings for right epididymectomy, left partial epididymectomy, and a post-operative right inguinal hernia and the claim for a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2002 rating decision denied the Veteran's claims of service connection for hypertension and a chronic disability manifested by neck stiffness; he did not submit new and material evidence within the one year appeal period or perfect his appeal to that decision.

2.  Evidence received since the June 2002 rating decision is new, related to an unestablished fact necessary to substantiate the claim of service connection for hypertension and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the June 2002 rating decision is new, related to an unestablished fact necessary to substantiate the claim of service connection for a chronic disability manifested by neck stiffness and raises a reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence shows that the Veteran did not have a vasectomy while on active duty.

5.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, knees, and ankles at any time during the pendency of the appeal.

6.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a chronic disability manifested by bilateral thigh, calf, and feet cramping at any time during the pendency of the appeal. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a chronic disability manifested by neck stiffness is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a vasectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5.  A chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, knees, and ankles was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6.  A chronic disability manifested by bilateral thigh, calf, and feet cramping was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts he is entitled to service connection for hypertension; a chronic disability manifested by neck stiffness; a chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, knees, and ankles; and a chronic disability manifested by bilateral thigh, calf, and feet cramping because they are all due to his military service and/or his service connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Applications to Reopen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In a June 2002 rating decision the RO denied service connection for hypertension and a chronic disability manifested by neck pain because the record did not show that either disability was caused or aggravated by the medication the claimant took to treat a service-connected disabilities or by his military service.  Neither medical records nor statements related to these claims were received by the RO in the first post-decision year.  See 38 C.F.R. § 3.156(b).  Additionally, while in June 2003 the Veteran filed a notice of disagreement to the June 2002 rating decision, the June 2002 rating decision became final when the Veteran failed to file with the RO a substantive appeal after the issuance of the August 2003 statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

a.  Hypertension

Since this final June 2002 rating decision, the National Academy of Sciences (NAS) opined at 75 Fed. Reg. 81,332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Therefore, given the Veteran's documented service in the Republic of Vietnam, his presumptive herbicide exposure due to that service (see 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016)), and the diagnosis of hypertension found in the record, the Board finds that the evidence received since the June 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and the claim is reopened.  See 38 U.S.C.A. § 5108.  

b.  A Chronic Disability Manifested by Neck Stiffness

Since this final June 2002 rating decision, VA obtained and associated with the record additional VA and private treatment record as well as written statements in support of the claim from the Veteran and his representatives.  Tellingly, the post-June 2002 VA treatment records show for the first time the Veteran being diagnosed with cervical spine degenerative disc disease.  See e.g., VA cervical spine X-ray report dated in October 2006.  The Board finds that this diagnosis, which was not earlier of record, is new and material evidence and this claim is reopened.  Shade.

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006).  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a change to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

a.  A Vasectomy

As to the vasectomy, service treatment records do not show the Veteran had a vasectomy while on active duty.  In fact, the February 1987 records surround the Veteran's right epididymectomy reported that he had not had a prior vasectomy.  Moreover, the post-service records specifically document the fact that he had the vasectomy performed in July 1994.  See Operation Report dated in July 1994.  Furthermore, the Board finds the objective medical evidence as to when the Veteran had his vasectomy more probative than any lay claims to the contrary.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the disability arise from an in service disease or injury and the most probative evidence of record shows that the Veteran did not have a vasectomy while on active duty, the Board finds that entitlement to service connection for a vasectomy must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hickson.

b.  Popping, Cracking, and Swelling of both Shoulders, Wrists, Knees, and Ankles & Bilateral Thigh, Calf, and Feet Cramping

A condition precedent for establishing service connection is the presence of a current disability because absence of proof of a present disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The service treatment records and post-service records are negative for a diagnosis of a chronic disability manifested by popping, cracking, and swelling of both shoulders, back, wrists, knees, and ankles and/or a chronic disability manifested by bilateral thigh, calf, and feet cramping.  In fact, the January 1981, July 1988, July 1990, and March 1991 service examinations specifically opined that examination of the vascular system, upper extremities, lower extremities, spine or other musculoskeletal, and neurological system were normal.  Likewise, while the Veteran was afforded a VA examination in April 2011 to obtain diagnoses to attach to his complaints, none were diagnosed.  Id.  

As to a chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, and knees, the Board in reaching the above conclusion has not overlooked the fact that service and post-service treatment records documented the Veteran's complaints and treatment for leg pain (see, e.g., service treatment records dated in January 1988; VA treatment record dated in July 2009), wrist laxity (see, e.g., service treatment record dated in November 1988), multiple joint pains and bones popping in his shoulders and/or ankles (see, e.g., service treatment records dated in November 1988 and February 1990), popping of the ankles and wrists (see, e.g., March 1991 retirement examination), and ankle and feet swelling (see, e.g., VA treatment record dated in March 2008).  However, the service and post-service treatment records either do not provide a diagnosis for the cause of the Veteran's complaints (see, e.g., negative left ankle X-ray dated in June 1975) or attribute his adverse symptomatology to his already service-connected right epididymectomy, left partial epididymectomy, and/or inguinal hernia (see, e.g., service treatment records dated in January 1988, June 1988, July 1988, September 1988, November 1988, and September 1990).  See Colvin.  In fact, the March 1991 retirement examiner specifically opined that examination of the vascular system, upper extremities, lower extremities, spine/other musculoskeletal, and neurological systems were normal.  Id.  Likewise, while the Veteran was afforded a VA examination in April 2011 to obtain diagnoses to attach to his complaints, none were diagnosed.  Id.  Furthermore, the Board finds that symptoms such as pain, popping, cracking, swelling, and cramps are not disabilities for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted).  

As to the left ankle, service treatment records show the Veteran's complaints and treatment for pain on one occasion in June 1975 diagnosed, after a negative X-ray, as a sprain.  As to the right ankle, service treatment records show the Veteran's complaints and treatment for pain and swelling on one occasion in December 1990 diagnosed, after a negative X-ray, as a sprain.  However the subsequent service treatment records, including the January 1981, July 1988, July 1990, and March 1991 examinations, are negative for complaints, diagnoses, or treatment for a left or a right ankle disability.  In fact, when examined in March 1991, while the Veteran reported a history of ankle popping he did not report the sprains and the examiner specifically opined that the lower extremities were normal.  See Colvin.  Moreover the post-service record, like the vast majority of the service treatment records including the January 1981, July 1988, July 1990, and March 1991 service examinations, are negative for complaints, diagnoses, or treatment for a left and/or right ankle disability.  Likewise, while the Veteran was afforded a VA examination in April 2011 to obtain diagnoses to attach to his complaints, none were diagnosed.  See Colvin.  Therefore the Board finds, as the March 1991 and April 2011 examiners must have found, that the Veteran's June 1975 and December 1990 ankle strains were transitory in-nature and resolved without any residuals.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In reaching the above conclusions, the Board has also not overlooked the Veteran's written statements to VA and the history in his treatment records regarding observable symptoms of his claimed disabilities such as problems with pain, popping, cracking, swelling, and cramps.  However, while the Veteran is competent to report on what he sees and feels, including having observable symptoms of his claimed disabilities, the Board finds that he is not qualified to diagnose them because he does not have the required medical training.  See Davidson.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of a chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, knees, and ankles and a chronic disability manifested by bilateral thigh, calf, and feet cramping at any time during the pendency of his appeal.  See Owens.  

Moreover, the Board finds that 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.317 (2016) do not apply to the current claim.  The Board has reached this conclusion because, while the Veteran's DD Form 214 shows that he served in support of Operation Desert Shield/Storm from August 1990 to February 1991, his service personnel records show that he did not deploy to the Persian Gulf at any time during the Persian Gulf War but instead show he was stationed at Homestead Air Force Base, Florida at all times from December 1989 to July 1991. 

Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such diagnoses, the Board concludes that entitlement to service connection for a chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, knees, and ankles and a chronic disability manifested by bilateral thigh, calf, and feet cramping must be denied on a direct, presumptive, and secondary bases because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016); McClain.

In reaching the above conclusions the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence of record is against the claims, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  




ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension. 

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic disability manifested by neck stiffness.

Service connection for a vasectomy is denied.

Service connection for a chronic disability manifested by popping, cracking, and swelling of both shoulders, wrists, knees, and ankles is denied.

Service connection for a chronic disability manifested by bilateral thigh, calf, and feet cramping is denied.


REMAND

As to the claims of service connection for a thoracic spine and pelvic disabilities, the record shows that the Veteran was afforded a VA examination in April 2011 in which he was diagnosed with thoracic spine dextroscoliosis and a strain as well as pelvic enthesopathy, demineralization, and degenerative joint disease.  However, the VA examiner did not provide an etiology opinion for any of the diagnosed disorders.  Thus, the Board finds that these issues need to be remanded to obtain these missing opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of service connection for an acquired psychiatric disorder to include depression and anxiety, the Veteran served in Vietnam and the service treatment records that show the Veteran seeking treatment for depression and anxiety while on active duty in March 1988.  Service treatment records also show the Veteran reporting frequent trouble sleeping and loss of memory at his March 1991 separation examination.  Moreover, the post-service record documents the Veteran's complaints and treatment for acquired psychiatric disorders including depression and anxiety (see, e.g., VA treatment records dated in December 1999, February 2001, March 2001, April 2001, and October 2002).  Given the above history, the Board finds that a remand is required to obtain needed medical opinions as to the diagnosis and etiology of all current acquired psychiatric disorders.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claim of service connection for recurrent intra-abdominal cysts, the post-service treatment records document the Veteran's complaints and treatment for these cysts since 2000.  See computerized tomography's (CTs) dated in October 2000, July 2005, and February 2008; sonogram dated in June 2005; VA treatment records dated in May 2001, September 2005, May 2009, and July 2009; Ali M. Sarram, M.D., treatment record dated in August 2005; Health One The Medical Center of Aurora treatment records dated in October 2005 and November 2005.  Given his report that this disability is due to his military service and/or his service-connected right epididymectomy, left partial epididymectomy, and post-operative right inguinal hernia, the Board finds that a remand is required to obtain medical opinions as to the etiology of the cysts.  See 38 U.S.C.A. § 5103A(d); McLendon.

As to the claim of service connection for prostatitis, the Board also finds that a remand is required to obtain a better etiology opinion as to the relationship, if any, between the Veteran's post-service prostatitis (see, e.g., VA treatment records dated in September 1998, November 1999, and February 2001; University of Colorado Hospital treatment record dated in February 2001; abdomen CT dated in November 2005) and his in-service diagnosis (see service treatment record dated in June 1988) because the June 2006 etiology opinion received from the Veteran's private doctor is not supported by an adequate rational.  See 38 U.S.C.A. § 5103A(d); McLendon.  

As to the newly reopened claim of service connection for hypertension, as noted above, the service records show the Veteran served in the Republic of Vietnam, post-service VA treatment records show him being diagnosed and treated for hypertension, and he is presumed to have had herbicide exposure given his verified service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, and as noted above, the NAS has opined that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See 75 Fed. Reg. 81,332.  Therefore, the Board finds that this issue needs to be remanded to obtain a needed medical opinion as to the relationship, if any, between the Veteran's current hypertension and his military service, to include his presumptive exposure to herbicides due to his service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d); McLendon. 

As to the newly reopened claim of service connection for a cervical spine disability, the record shows that the Veteran was afforded a VA examination in April 2011.  However, the VA examiner did not provide an etiology opinion.  Therefore, the Board finds that this issue needs to be remanded to obtain this missing opinion.  See 38 U.S.C.A. § 5103A(d); Barr.

As to the claims for increased ratings for right epididymectomy, left partial epididymectomy, and a post-operative right inguinal hernia, the Veteran's representative in its October 2016 post-Remand Brief states that these disabilities have worsened since the last VA examination in 2011.  Thus, the Board finds that a remand for a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the claim for a TDIU, given the above development the Board finds that this issue needs to be remanded because its adjudication is inextricably intertwined with the above service connection claims and ratings issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-July 2012 treatment records from the Denver VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with thoracic spine and pelvis disabilities, recurrent intra-abdominal cysts, prostatitis, an acquired psychiatric disorder to include depression and anxiety, hypertension, and a cervical spine disability and any continued problems since that time as well as any current problems caused by his service-connected right epididymectomy, left partial epididymectomy, and a post-operative right inguinal hernia including any problems they cause with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the origins of his thoracic spine, cervical spine, and pelvis disabilities.  After a review of the record the examiner should provide answers to the following questions:

(a)  Please opine as to whether it is at least as likely as not that thoracic spine, cervical spine, and/or pelvic disabilities are related to or had its onset in service.  

(b)  Please opine as to whether it is at least as likely as not that arthritis of the thoracic spine, cervical spine, and/or pelvis became manifest within one year of the Veteran's discharge from active duty.

(c)  Please opine as to whether it is at least as likely as not that thoracic spine, cervical spine, and/or pelvic disabilities are caused by the Veteran's service-connected right epididymectomy, left partial epididymectomy, and/or post-operative right inguinal hernia including the 

(e)  Please opine as to whether it is at least as likely as not that thoracic spine, cervical spine, and/or pelvic disabilities are aggravated (i.e., permanently worsened) by the Veteran's service-connected right epididymectomy, left partial epididymectomy, and/or post-operative right inguinal hernia. 

In providing the requested opinion, the examiner should discuss the service and post-service treatment records documented the Veteran's complaints and treatment for hip/thigh pain.  See, e.g., service treatment records dated in June 1988, July 1988, September 1988, November 1988, September 1989, and September 1990; VA treatment records dated in October 2000, and September 2001).

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an examination to determine the diagnoses and origins of his acquired psychiatric disorders to include depression and anxiety.  After a review of the record the examiner should provide answers to the following questions:

(a)  What are the diagnoses of the Veteran's acquired psychiatric disorders?  A diagnosis of PTSD must be ruled in or excluded.

(b)  As to each diagnosed acquired psychiatric disorder to include depression and anxiety, please opine as to whether it is at least as likely as not that it is related to or had its onset in service to include his service in Vietnam, his seeking treatment for depression and anxiety while on active duty in March 1988 and his complaints of frequent trouble sleeping and loss of memory at his March 1991 separation examination.  

(c)  Please opine as to whether it is at least as likely as not that a psychosis became manifest within one year of the Veteran's discharge from active duty.

(d)  As to each diagnosed acquired psychiatric disorder to include depression and anxiety, please opine as to whether it is at least as likely as not that it is caused by the Veteran's service-connected right epididymectomy, left partial epididymectomy, and/or post-operative right inguinal hernia including the pain caused by the service-connected disabilities. 

(e)  As to each diagnosed acquired psychiatric disorder to include depression and anxiety, please opine as to whether it is at least as likely as not that it is aggravated (i.e., permanently worsened) by the Veteran's service-connected right epididymectomy, left partial epididymectomy, and/or post-operative right inguinal hernia including the pain caused by the service-connected disabilities. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an examination to determine the origins of his recurrent intra-abdominal cysts and prostatitis.  After a review of the record, the examiner should provide answers to the following questions:

(a)  Please opine as to whether it is at least as likely as not that the recurrent intra-abdominal cysts and/or prostatitis is related to or had its onset in service to include the documented incident of prostatitis while on active duty in June 1988 and the claimant's presumptive exposure to herbicides serving in the Republic of Vietnam.  

(b)  Please opine as to whether it is at least as likely as not that recurrent intra-abdominal cysts and/or prostatitis is caused by the Veteran's service-connected right epididymectomy, left partial epididymectomy, and/or post-operative right inguinal hernia. 

(c)  Please opine as to whether it is at least as likely as not that recurrent intra-abdominal cysts and/or prostatitis is aggravated (i.e., permanently worsened) by the Veteran's service-connected right epididymectomy, left partial epididymectomy, and/or post-operative right inguinal hernia.

In providing the requested prostatitis opinion, the examiner should comment on the June 2006 etiology opinion received from the Veteran's private doctor.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an examination to determine the origins of his hypertension.  After a review of the record and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Please opine as to whether it is at least as likely as not that hypertension is related to or had its onset in service.  

In responding to this question, please acknowledge and discuss the Veteran's presumed exposure to Agent Orange.

(b)  Please opine as to whether it is at least as likely as not that hypertension became manifest within one year of the Veteran's discharge from active duty.

(c)  Please opine as to whether is id at least as likely as not that hypertension is caused by the Veteran's service-connected right epididymectomy, left partial epididymectomy, and/or post-operative right inguinal hernia including the medication he takes to treat these disabilities, including the pain caused by these disabilities. 

(d)  Please opine as to whether is id at least as likely as not that hypertension is aggravated (i.e., permanently worsened) by the Veteran's service-connected right epididymectomy, left partial epididymectomy, and/or post-operative right inguinal hernia including the medication he takes to treat these disabilities, including the pain caused by these disabilities.

In providing the opinions, the examiner should acknowledge and comment on the NAS finding of a limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for an examination to determine the severity of his right epididymectomy, left partial epididymectomy, and post-operative right inguinal hernia.  All pertinent findings should be reported.  

9.  Then adjudicate the remaining issues on appeal.  As to the ratings claims and the TDIU claim, given the documented history of chronic pain being treated with daily opiates.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes notice of the laws and regulations governing a TDIU as well as notice of all the evidence added to the record since the issuance of the April 2016 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


